       Case 2:19-cv-00022-RWS Document 37 Filed 06/14/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION

MICHAEL HEINRICH, JR., on his own
behalf and those similarly situated,
                                                  Case No. 2:19-cv-22-RWS
      Plaintiff,
v.

ALLIANCE PROPERTY SERVICES OF
GEORGIA, a Domestic Profit Corporation, and
MATTHEW J. MEYERS, SR., Individually,

     Defendants.
_______________________________________/

                    NOTICE OF CHANGE OF ADDRESS

      PLEASE TAKE NOTICE that the office of Andrew R. Frisch, Morgan &

Morgan, P.A., counsel for Plaintiff in the above-captioned matter has moved. The

new address and contact information for the undersigned is as follows:

      Morgan & Morgan, P. A.
      8151 Peters Road, Suite 4000
      Plantation, FL 33324
      Telephone: (954) WORKERS; Facsimile: (954) 327-3013
      Email: AFrisch@fortheeople.com
Dated: June 14, 2019                  Respectfully submitted,

                                      /s/ ANDREW R. FRISCH
                                      Andrew R. Frisch
                                      Morgan & Morgan, P.A.
                                      8151 Peters Road Suite 4000
                                      Plantation, FL 33324
                                      Tel: (954) 318-0268; Fax: (954) 327-3017
                                      Email: AFrisch@forthepeople.com
        Case 2:19-cv-00022-RWS Document 37 Filed 06/14/19 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

using the CM/ECF system on this 14th day of June, 2019, which I understand will

send a notice of same to all counsel of record for Defendant.

                                      /s/ ANDREW R. FRISCH
                                      Andrew R. Frisch




                                         2
